IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 September 26, 2008
                                 No. 07-30754
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CHRIS WALKER

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:05-CR-297-1


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Chris Walker appeals his sentence of life imprisonment under 21 U.S.C.
§ 841 following his guilty plea conviction for conspiracy to distribute and possess
with the intent to distribute cocaine base, cocaine hydrochloride, and marijuana
and possession with the intent to distribute cocaine base, cocaine hydrochloride,
and marijuana. He argues that the district court erred in enhancing his
sentence under § 841 based on his prior state conviction for distribution of
marijuana because the conviction resulted from a plea of nolo contendere.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30754

Walker contends that an admission of guilt is necessary to constitute a
conviction within the meaning of § 841.
      This court need not address Walker’s contention, which seeks a
construction of the § 841 enhancement provision. The district court rendered
an alternative sentence after it properly calculated Walker’s guidelines range
and imposed a sentence within the guidelines range. Thus, Walker’s sentence
of life imprisonment founded on the guidelines is entitled to a presumption of
reasonableness. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Nothing in the record indicates that the court committed procedural error in
calculating the Guidelines, and the sentence is substantively reasonable. See
Gall v. United States, 128 S. Ct. 586, 597 (2007).1
      Accordingly, the judgment of the district court is AFFIRMED.




      1
       Walker does not challenge the sentences imposed at the same time on his
other charges.

                                        2